Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 4-20-20 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 3-5) in the reply filed on 8-1-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the at least one stereoscopic segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The examiner notes that while claim 21 is currently dependent upon claim 1, claim 20 properly establishes antecedent basis for “at least one stereoscopic segment,” and so claim 21 may merely have a typographical error in the recitation of the claim dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9-12, 15-19, and 29-31 are rejected under 35 U.S.C. 102a1 as being anticipated by Urey et al. (US 2017/0299870).
Regarding claim 1, Urey (Fig. 13, 35, 36, and 83) discloses a display device for representing two-dimensional and/or three-dimensional objects or scenes (“a 2D or 3D virtual scene” discussed in [0116]), comprising
at least one illumination device (120, shown in Fig. 83) for emitting sufficiently coherent light (“120 generates a coherent light wave” discussed in [0116]),
at least one spatial light modulation device for modulating incident light (110 is a spatial light modulator, called an “SLM,” also labelled 410 in Fig. 13), and
at least one optical system (including 8118 and 8130) where the at least one optical system is provided for multiple imaging of the at least one spatial light modulation device (8110 and 8130 provide multiple images, shown as multiple arrows in Fig. 83, from the SLM 110, towards the exit pupil 220) and for generating virtual viewing windows in accordance with the number of images of the at least one spatial light modulation device (for example, a high resolution window and a low resolution window, corresponding to 3510 and 3520 respectively, as seen in Fig. 35), where the individual images of the at least one spatial light modulation device are combined with one another as segments and form a field of view (the high and low resolution images shown combined into a single field of view in Fig. 36), where the field of view comprises at least one high-resolution holographic segment (corresponding to 3510 as discussed above, called a “hi-res inset for central foveal vision” in Fig. 36, with “computer-generated holographic image” discussed further in [0117]) and at least one low-resolution holographic segment (corresponding to 3520 as discussed above, called a “lo-res peripheral image” in Fig. 36, with “holographic” discussed in [0117]).



Regarding claim 29, Urey (Fig. 13, 35, 36, and 83) discloses a method for generating a large field of view (“large FOV designs” discussed in [0179]), inside which a scene or an object is represented with different resolutions (for example, a high resolution window and a low resolution window, called a “hi-res inset for central foveal vision” and “lo-res peripheral image” respectively, in Fig. 36), by means of at least one illumination device (120), at least one spatial light modulation device (110) and at least one optical system (including 8118 and 8130),
wherein the at least one spatial light modulation device modulates incident light (“SLM spatially modulates the phase and/or amplitude of the incident wave and reflects it towards the eye of the user” as discussed in [0116]) with required information of the scene or of the object (“the data on the SLM is a computer-generated holographic image of the virtual scene” as discussed in [0117]), the at least one optical system multiply images the at least one spatial light modulation device (8110 and 8130 provide multiple images, shown as multiple arrows in Fig. 83, from the SLM 110, towards the exit pupil 220) and generates virtual viewing windows in accordance with the number of images of the at least one spatial light modulation device (for example, a high resolution window and a low resolution window, corresponding to 3510 and 3520 respectively, as seen in Fig. 35), the individual images of the at least one spatial light modulation device being combined with one another as segments and forming a field of view (the high and low resolution images shown combined into a single field of view in Fig. 36), at least one high-resolution holographic segment (corresponding to 3510 as discussed above, called a “hi-res inset for central foveal vision” in Fig. 36, with “computer-generated holographic image” discussed further in [0117]) and at least one low-resolution holographic segment (corresponding to 3520 as discussed above, called a “lo-res peripheral image” in Fig. 36, with “holographic” discussed in [0117]) being generated for forming the field of view (as discussed above, shown combined into a single field of view in Fig. 36).

Regarding claim 2, Urey discloses a display device as discussed above, wherein the at least one optical system is provided for generating at least one virtual viewing window in combination with the generation of the at least one high-resolution holographic segment, the size of the virtual viewing window of the at least one high-resolution holographic segment being equal to or greater than the size of an eye pupil of an observer observing the object or the scene in the field of view (“the exit pupil plane large enough so that it is at least the size of an expected pupil size” discussed in [0150]).

Regarding claim 6, Urey discloses a display device as discussed above, wherein a plurality of low-resolution holographic segments and/or a plurality of high-resolution holographic segments comprise virtual viewing windows of different size (the high-resolution portion covers 30-40° while the low-resolution peripheral portion is twice as large and covers 60°, with 30° per side as shown in Fig. 41).

Regarding claim 7, Urey discloses a display device as discussed above, wherein the generation of the virtual viewing window of the at least one low-resolution holographic segment and of the virtual viewing window of the at least one high-resolution holographic segment in an observer plane is provided at the same position (all of the images, including both the low-resolution and high-resolution segments, are generated at the same exit pupil plane 220, shown in Fig. 1).

Regarding claim 9, Urey discloses a display device as discussed above, wherein at least two spatial light modulation devices are provided (3510 and 3520 are both SLM, with 3510 configured to use the SLM inside 3810 as shown in Fig. 38, while 3520 is “a liquid crystal display (LCD)” as discussed in [0178], with LCDs being a type of SLM as discussed in [0128]), one spatial light modulation device being provided for generating the at least one high-resolution holographic segment (eg. the SLM shown inside 3810 in Fig. 38) and the other spatial light modulation device being provided for generating the at least one low-resolution holographic segment (for example, corresponding to 3820 in Fig. 38).

Regarding claim 10, Urey discloses a display device as discussed above, wherein the one spatial light modulation device for generating the at least one high-resolution holographic segment and the other spatial light modulation device for generating the at least one low-resolution holographic segment are configured differently (as shown in Fig. 38, 3810 and 3820 are configured differently).

Regarding claim 11, Urey discloses a display device as discussed above, wherein the optical system comprises at least one switchable or controllable element (the optical system includes 3810, which has a controllable position, for example by using 3920).

Regarding claim 12, Urey discloses a display device as discussed above, wherein the optical system comprises two switchable or controllable optical elements (3810 and 3820), a first switchable or controllable optical element being switchable or controllable in order to generate the at least one high-resolution holographic segment (3810 has a controllable position, for example by using 3920, and is used to generate the high-resolution segment as discussed in [0182]) and a second switchable or controllable optical element (3820) being switchable or controllable in order to generate the at least one low-resolution holographic segment (3820 is a LCD, which are “electrically controlled” as discussed in [0128]).

Regarding claim 15, Urey discloses a display device as discussed above, wherein at least one filter arrangement is provided for eliminating higher diffraction orders present in the observer plane (“optical filters (such as 4f filters) may be used within the system to eliminate HDOs” as discussed in [0147]).

Regarding claim 16, Urey discloses a display device as discussed above, wherein a gaze tracking device (3910, seen in Fig. 39) and at least one tracking device are provided (3810).

Regarding claim 17, Urey discloses a display device as discussed above, wherein the at least one tracking device (3810) is provided for tracking the virtual viewing window of the at least one high-resolution holographic segment (the position of high-resolution window segment is adjusted based on the tracked pupil location, see [0182] which discusses how “3810 is rotated based on those movements to steer the SLM light towards the pupil”) and/or for tracking the virtual viewing window of the at least one low-resolution holographic segment (this limitation is not being examined due to the alternative language “or”).

Regarding claim 18, Urey discloses a display device as discussed above, wherein the at least one tracking device (3810) is provided for adapting the position of an image of the at least one spatial light modulation device or the position of the at least one high-resolution holographic segment (compare Fig. 38 and Fig. 39, the position of the high-resolution image is adjusted to the left) and/or of the at least one low-holographic segment (this limitation is not being examined due to the alternative language “or”) to a focal position and gaze direction of an eye of the observer which are determined by means of the gaze tracking device (the adjustment of 3810 is based on the tracking of the pupil location, see [0182] which discusses how “pupil movements of the user are tracked, and the hologram module 3810 is rotated based on those movements to steer the SLM light towards the pupil,” and see also [0185]).

Regarding claim 19, Urey discloses a display device as discussed above, wherein the gaze-tracking device is provided for detecting a pupil position in an eye of an observer and for tracking a gaze of the observer observing the object or the scene (“pupil tracker 3910 tracking movement of the user's eye 210” discussed in [0185], with “user's gaze” further discussed in [0544]).

Regarding claim 30, Urey discloses a method as discussed above, wherein the generation of the at least one high-resolution holographic segment and of the at least one low-resolution holographic segment is carried out by means of a switchable or a controllable element of the optical system (for example, controllable element 3810 adjusts the location of the high-resolution portion while controllable 3820 generates the peripheral portion, as seen in Fig. 38 and as discussed in [0184]).

Regarding claim 31, Urey discloses a method as discussed above, wherein in that two switchable or controllable optical elements are provided in the optical system (eg. elements 3810 and 3820), in order to generate the at least one high-resolution holographic segment a first switchable or controllable optical element being switched or controlled (3810 is controlled to generate the high-resolution portion at the correct location, see [0182]) and a second switchable or controllable optical element not being switched or controlled (3820 is not operated for the high-resolution portion, see [0182] which discusses how “the 2D display image that lies within the central-vision region is temporarily blackened, so that the central vision is formed only by the SLM”), in order to generate the at least one low-resolution holographic segment the second switchable or controllable optical element being switched or controlled (“LCD 3820 is used as peripheral imaging device” as discussed in [0184]) and the first switchable or controllable optical element not being switched or controlled (as shown in Fig. 38, 3810 is not aimed towards the peripheral regions, and so does not contribute to the peripheral images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urey as applied to claim 2 above, and further in view of Belenkii et al. (US 2017/0285343).
Regarding claim 3, Urey discloses a display device as discussed above, and although Urey discloses wherein the size of the at least one virtual viewing window of the at least one high-resolution holographic segment is at least 3mm (as discussed in [0150]), Urey fails to provide further details on the specific size, and so fails to teach or suggest wherein the size of the at least one virtual viewing window of the at least one high-resolution holographic segment “lies in a range of from 6 mm to 15 mm.”
Belenkii (Fig. 6) discloses a display device wherein the size of the at least one virtual viewing window of the at least one high-resolution holographic segment (corresponding to the “”foveal high-resolution zone” discussed in [0042]) lies in a range of from 6 mm to 15 mm (the exit pupil has an “aperture roughly 15 mm in diameter” as discussed in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urey so the size of the at least one virtual viewing window of the at least one high-resolution holographic segment lies in a range of from 6 mm to 15 mm as taught by Belenkii because this “assures that at least one but more typically several beams will enter a 3 mm pupil” (see [0055]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Urey as applied to claim 1 above, and further in view of Topliss et al. (US 2019/0285897).
Regarding claim 4, Urey discloses a display device as discussed above, and although Urey further discloses wherein the at least one optical system is provided for generating at least one virtual viewing window in combination with the generation of the at least one low-resolution holographic segment (for example, as seen in Fig. 36 and discussed above), Urey fails to teach or suggest wherein the size of the virtual viewing window of the at least one low-resolution holographic segment being less than the size of an eye pupil of an observer observing the object or the scene in the field of view.
Topliss discloses a display device wherein the size of the virtual viewing window of at least one low-resolution holographic segment (eg. the peripheral eye box 1164, seen in Fig. 11) being less than the size of an eye pupil of an observer observing the object or the scene in the field of view (the peripheral eye box has a “beam width of 0.6 mm” as discussed in [0099], which is smaller than the “pupil diameter is typically <4 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urey so the size of the virtual viewing window of the at least one low-resolution holographic segment being less than the size of an eye pupil of an observer observing the object or the scene in the field of view as taught by Topliss because this allows the device to be “implemented as a relatively small and thin solid-state system, further reducing the mechanical complexity and bulk” (see [0060]).

Regarding claim 5, Urey and Topliss disclose a display device as discussed above, and Topliss further discloses wherein the size of the at least one virtual viewing window of the at least one low-resolution holographic segment (corresponding to the peripheral segment, as discussed above) lies in a range of from 0.5 mm to 2 mm (as discussed above, the peripheral eye box has a “beam width of 0.6 mm,” see [0099]).
It would have been obvious to one of ordinary skill in the art to combine Urey and Topliss for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urey as applied to claim 1 above, and further in view of Lopes et al. (US 2018/0164592).
Regarding claim 8, Urey discloses a display device as discussed above, however fails to teach or suggest wherein an at least partial overlap of the virtual viewing window of the at least one low-resolution holographic segment with the virtual viewing window of the at least one high-resolution holographic segment is provided.
Lopes (Fig. 2C) discloses a display device wherein an at least partial overlap of the virtual viewing window of the at least one low-resolution holographic segment (corresponding to the “peripheral image” with “the peripheral image is a low resolution image” discussed in [0023]) with the virtual viewing window of the at least one high-resolution holographic segment (corresponding to the “inset foveal image”) is provided (“the inset foveal image overlaps at least a portion of the peripheral image” as discussed in [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urey so at least partial overlap of the virtual viewing window of the at least one low-resolution holographic segment with the virtual viewing window of the at least one high-resolution holographic segment is provided as taught by Lopes because this allows the two segments to blend together, and Lopes further discloses that the overlap is an acceptable alternative to the “cutout” of Urey (see [0023]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Urey as applied to claim 1 above, and further in view of Leister (US 2010/0289870).
Regarding claim 13, Urey discloses a display device as discussed above, however fails to teach or suggest wherein a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one high-resolution holographic segment and the at least one low-resolution holographic segment.
Leister discloses a display device wherein a hologram (“hologram of a scene” discussed in [0003]) in the form of single-parallax encoding is written into the at least one spatial light modulation device (“holographic single-parallax encoding on the SLM” discussed in [0007]).
Therefore, the combination of Urey and Leister would provide a display device wherein a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device (taught by Leister as discussed above) in order to generate the at least one high-resolution holographic segment and the at least one low-resolution holographic segment (taught by Urey as discussed above, corresponding to the foveal and peripheral regions, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urey so a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one high-resolution holographic segment and the at least one low-resolution holographic segment as taught by Leister because this is a “known solution… for stereoscopic 3D display devices” (see [0007]).

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being rewritten to correct the 112(b) antecedent basis error discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, Urey discloses a display device as discussed above, however fails to teach or suggest wherein a hologram in the form of full-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one high-resolution holographic segment, and a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one low-resolution holographic segment.

Leister discloses a display device wherein a hologram (“hologram of a scene” discussed in [0003]) in the form of full-parallax encoding is written into the at least one spatial light modulation device (“holographic full-parallax encoding… on the SLM of the holographic display device” discussed in [0007]), and that a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device (“holographic single-parallax encoding on the SLM” discussed in [0007]).
However, Leister fails to teach or suggest wherein the full-parallax encoding is specifically used to “generate a high-resolution holographic segment,” or wherein the single-parallax encoding is used to “generate the at least one low-resolution holographic segment.”
Urey teaches both the high-resolution holographic segment and the low-resolution holographic segment, but even when combined with Leister, fails to link the full-parallax encoding and single-parallax encoding to specific segments.

None of the currently cited references of record teaches or suggest “wherein a hologram in the form of full-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one high-resolution holographic segment, and a hologram in the form of single-parallax encoding is written into the at least one spatial light modulation device in order to generate the at least one low-resolution holographic segment” when combined with each of the other currently cited claim limitations.

Regarding claim 20, Urey discloses a display device as discussed above, wherein the field of view comprises the at least one high-resolution holographic segment, the at least one low-resolution holographic segment (corresponding to 3510 and 3520, respectively, as discussed above).
However, Urey fails to teach or suggest an additional “at least one stereoscopic segment.”

Border et al. (US 2016/0187654) discloses (Fig. 155) a display device wherein the field of view comprises the at least one high-resolution holographic segment, the at least one low-resolution holographic segment (“including high resolution segments, low resolution segments…” discussed in [0249]).  Border also teaches at least one stereoscopic image (“stereo pair of images of the 3D labels and other 3D information” discussed in [0904]), however fails to teach or suggest whether the stereoscopic image is an “at least one stereoscopic segment” that is different from the at least one high-resolution holographic segment and the at least one low-resolution holographic segment.

Each of the currently cited references of record fails to teach or suggest wherein the field of view comprises “at least one stereoscopic segment” in addition to the “the at least one high-resolution holographic segment and the at least one low-resolution holographic segment” when combined with each of the other currently cited claim limitations.

Regarding claim 21, Urey discloses a display device as discussed above, wherein the field of view comprises the at least one high-resolution holographic segment, the at least one low-resolution holographic segment (corresponding to 3510 and 3520, respectively, as discussed above).
However, Urey fails to teach or suggest an additional “at least one stereoscopic segment” or wherein the different segments “are arranged partially or fully overlapping in the field of view.”

Lopes (Fig. 2C) discloses a display device wherein the at least one high-resolution holographic segment (corresponding to the “inset foveal image”) and the at least one low-resolution holographic segment (corresponding to the “peripheral image” with “the peripheral image is a low resolution image” discussed in [0023]) are arranged partially or fully overlapping in the field of view (“the inset foveal image overlaps at least a portion of the peripheral image” as discussed in [0023]).
However, Lopes still fails to teach or suggest a separate “at least one stereoscopic segment.”

Border et al. (US 2016/0187654) discloses (Fig. 155) a display device including at least one high-resolution holographic segment and at least one low-resolution holographic segment (“including high resolution segments, low resolution segments…” discussed in [0249]).  Border also teaches at least one stereoscopic image (“stereo pair of images of the 3D labels and other 3D information” discussed in [0904]), however fails to teach or suggest whether the stereoscopic image is an “at least one stereoscopic segment” that is different from the at least one high-resolution holographic segment and the at least one low-resolution holographic segment.

Each of the currently cited references of record fails to teach or suggest wherein the field of view comprises “at least one stereoscopic segment” in addition to the “the at least one high-resolution holographic segment and the at least one low-resolution holographic segment” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691